DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2014/0042920) in view of Parsons (US 2011/0012433).
(1) regarding Claims 1 and 14:
Chou discloses a light source comprising:
a lighting load (130);
a housing that is configured to enclose the lighting load (120);
a threaded base (122, 126, 124) to be installed in a three-way screw-in socket (110) for receiving an alternating-current (AC) line voltage ([0026], [0035]);
a load regulation circuit (115 and 190) that is configured to control power delivered to the lighting load ([0034], [0035]); and
a control circuit (115 and 190) to control the load regulation circuit to control the power delivered to the lighting load ([0036-0039]), the control circuit further configured to: generate a first status information that is based on a first presence of the AC line voltage at the three-w ay screw -in socket and not a second presence of the AC line voltage at the three-way screw-in socket ([0039-0043]); generate a second status information that is based on the second presence of the AC line voltage at the three-way screw -in socket and not the first presence ([0039-0043]); and generate a third status information that is based on the first and the second presence of the AC line voltage at the three-way screw-in socket ([0039-0043]).
However, Chou does not disclose a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the wireless communication circuit transmits a message that is related to at least one of the first, second, or third status information or an enclosure portion.
Parsons, in the same field of endeavor, discloses:
an enclosure portion disposed between the threaded base and the housing and physically coupled to at least the threaded base;
a wireless communication circuit that is configured to transmit messages via wireless signals disposed in the enclosure portion; and a control circuit disposed in the enclosure portion, the control circuit to cause the wireless communication circuit to transmit a message that is related to at least one of the first, second, or third status information (See Fig 10 and [0055] and [0056]-“may include any amount of signal processing functionality”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Chou into the device of Parsons in order to improve lighting by providing automated wireless control to conserve energy as taught by Parsons.
(2) regarding Claims 2 and 15:
The combination of Chou and Parsons further discloses:
wherein the control circuit is configured to cause the load regulation circuit to change an operating characteristic of the lighting load in accordance with at least one of the first, second, or third status information ([0033] of Chou-color temperature is an operating characteristic).
(3) regarding Claims 3 and 16:
The combination of Chou and Parsons further discloses:
wherein the operating characteristic is an intensity of the lighting load, and the control circuit is configured to regulate an amount of power delivered to the lighting load to adjust the intensity of the lighting load in accordance with at least one of the first, second, or third status information ([0012] of Chou). 
(4) regarding Claim 4:
The combination of Chou and Parsons further discloses:
wherein the control circuit is configured to adjust the intensity of the lighting load to first, second, and third preset intensities in response to the generation of the first, second, and third status information, respectively ([0012], [0033] of Chou).
	(5) regarding Claims 5 and 17:
		The combination of Chou and Parsons further discloses:
	wherein the operating characteristic is a color of the lighting load, and the control circuit is configured to adjust the color of the lighting load in accordance with at least one of the first, second, or third status information ([0033] of Chou).
(6) regarding Claim 6:
Chou further discloses:
wherein the control circuit is configured to generate fourth status information in response to not detecting the first presence and the second presence, and cause the circuit to transmit a message that is related to at least one of the first, second, third, or fourth status information ([0039-0043]).
Parsons, in the same field of endeavor, discloses:
a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the control circuit is configured to cause the wireless communication circuit to transmit a message that is related to at least one of the first, second, third or fourth status information ([0055-0056]). 
(7) regarding Claim 7:
The combination of Chou and Parsons further discloses:
wherein the control circuit is configured to turn the lighting load off in response to the generation of the fourth status information ([0039-0043] of Chou). 
(8) regarding Claim 8:
Parsons, in the same field of endeavor, discloses:
wherein the control circuit is further configured to cause the wireless communication circuit to transmit the message to a second device that is associated with the light source (See Figures 2 and 3). 
(9) regarding Claims 9 and 19:
Parsons, in the same field of endeavor, discloses:
wherein the second device comprises a lighting control device and a second lighting load that is controlled by the lighting control device (See Figures 2 and 3), and 
wherein the message includes a command that causes the second lighting load to be synchronized with the lighting load of the light source (See Figures 2 and 3). 
(10) regarding Claim 10:
The combination of Chou and Parsons further discloses:
wherein the threaded base includes first, second, and third electrical connection portions that electrically connect the light source, via the three-way screw-in socket, to an alternating current (AC) power source for receiving the AC line voltage (See Figs 2A-2D of Chou). 
(10) regarding Claim 12:
The combination of Chou and Parsons further discloses:
wherein the housing is configured to permit light from the lighting load to shine through a portion of the housing (120 of Chou).
(11) regarding Claim 13: 
Chou further discloses: wherein the control circuit is configured to receive, a message including a command, and cause the load regulation circuit to change an operating characteristic of the lighting load in accordance with the command in the received message ([0033]).
However, Chou does not disclose a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the wireless communication circuit transmits a message that is related to at least one of the first, second, or third status information.
Parsons, in the same field of endeavor, discloses:
a wireless communication circuit that is configured to transmit messages via wireless signals ([0055-0056]).
(12) regarding Claim 18: 
The combination of Chou and Parsons further discloses:
wherein the message includes a preset intensity that is associated with the status information ([0012] of Chou). 
(14) regarding Claim 20: 
Chou does not disclose the control circuit causing the communication circuit to transmit the message to a second device. Parsons discloses: wherein the control circuit is further configured to cause the communication circuit to transmit the message to a second device that is associated with the control device (See Figures 2 and 3 of Parsons).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2014/0042920) in view of Parsons (US 2011/0012433) as evidenced by Lin et al. (US 2014/0152187). 
(10) regarding Claim 11: 
The combination of Chou and Parsons further discloses: 
wherein the first and second electrical connection portions are configured to be coupled to a hot side of the AC power source, and the third electrical connection portion is configured to be coupled to a neutral side of the AC power source (it is inherent that a three-way switch circuit for driving a light source has these connections see Fig 2A [0020]- of Lin and MPEP 2131.01).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844